Order and judgment of the County Court of Nassau county reversed upon the law, with ten dollars costs and disbursements, and motion for summary judgment denied, with ten dollars costs. The papers on this motion show there are issues of fact to be tried as to whether or not plaintiff was transacting business in the State of New York, and whether or not a contract for the sale and delivery of the goods was made in the State of New York, without authority required under article 13 of the General Corporation Law. Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ., concur.